DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/29/22 has been entered.  Claims 1-7, 9-12, 14 and 17-19 are currently pending examination, claims 13, 15, and 16 are withdrawn and claim 8 canceled.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-7, 9-12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (JP 56145182; provided with translation (citations made thereto) by Applicant in 12/30/21 IDS; hereafter Kida) in view of Ilzuka et al (JPH 10183783; machine translation cited and provided herein; hereafter Ilzuka) and Palermo (US2004/0159073; hereafter Palermo).
Claims 1 and 17: A process for the preparation of a concrete structure, the process comprising; 
(a) casting a layer of fresh concrete (see, for example, pg 1-2),
 (b) application of a curable resin system onto the wet cast concrete layer (see, for example, pg 1-2)
and (c) mechanical incorporation (via a metallic trowel) of the applied water-based curable resin system into the concrete layer (see, for example, pg 2-3).
Kida further teaches wherein the resin can be various genera of curable resin systems (see, for example, paragraph bridging pg 2-3; thus inclusive, but not explicit to water-based systems).  Kida does not explicitly provide an exemplary water-0based curable resin system.  Ilzuka teaches a method of preparing concrete structures by application of resinous systems to uncured wet concrete (See, for example, [0001]).  Ilzuka further teaches wherein curable resin layers initially applied to concrete are water based  (by example ~75 wt%) as the predictably provide suitable adhesion (See, for example, [0010] [0048]).  As both Kida and Ilzuka are directed to the treatment of wet concrete surfaces with resin systems  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a water based curable resin system as Kida has generally taught curable resin systems for wet concrete surfaces and as water-based curable resin systems are predictably used to treat wet concrete surfaces with the suitable adhesion. 
Kida further teaches the mechanical incorporation is via troweling to mix the overlying applied resin layer with the underlying concrete surface (See, for example, pg 2).  But Kida is silent as to the specifics of the trowel, so it does not explicitly teach at least one of plate troweling and blade troweling.  Palermo teaches a method of troweling concrete surfaces (See, for example, Figures, claims).  Palermo further teaches once the surface is walkable, troweling can predictably be performed by a rotary machine comprising rotating plates and blades, rotating parallel to and in contact with the surface of concrete; wherein the plates aid to work the material to densify the top layer preventing voids and the blades enhance the surface smoothness (See, for example, figures, claims, [0035-40]).  Further such a device can predictable facilitate the embedding and intermixing of applied materials thereon (See, for example, [0038-0040]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated plate troweling and / or blade troweling as the troweling as it would predictable trowel the and aid in achieving desired density and smoothness as well as mechanical incorporation. 
Kida further teaches wherein the application mechanical incorporation of the resin system occurs at any point while the wet concrete is not hardened or alternatively shortly or a few days after the onset of hardening (see, for example, pg 1).  Although such a recitation is not explicitly within the period of time  between a start and end of setting time as further recited in amended claims 1 and further defined walkable in claim 17; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated performing the application / incorporation at a time within the periods claimed since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 2: Kida further teaches the resin is an epoxy system (see for example, paragraph bridging pages 2-3) and Ilzuka similarly teaches a water-based epoxy resin system (see, for example [0010]).  
Claim 3: Ilzuka further teaches wherein the water content of the water-based epoxy resin system is 75 wt% (see, for example, [0048] 43:143 resin : water by wt).  
Claim 4: Kida further teaches wherein the epoxy resin system is a two component composition (See, for example, paragraph bridging pgs 2-3) and Ilzuka further teaches wherein the water-based epoxy resin system is a two component composition comprising an epoxy component and a curing component comprising an amine curing agent (see, for example, [0014-15]).
Claim 6: Kida further teaches wherein the water-based curable resin system is applied by spray application (see, for example, pg 2).
Claim 7: Kida in view of Ilzuka and Palermo teaches the process according to claim 1, Kida further teaches wherein the application and mechanical incorporation of the resin system occurs at any point while the wet concrete is not hardened or alternatively shortly or a few days after the onset of hardening (see, for example, pg 1). Although such a recitation is not explicitly within 1 to 20 hrs after casting the concrete; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated performing the application and mechanical incorporation at a time within the period claimed since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 9: Palermo further teaches wherein the at least one of the plate troweling and blade troweling sweeps over a surface of the concrete layer with rotating plates or blades (See, for example, [0035-0040]).
Claim 10:  Palermo has taught the troweling as at least on cycle of plate troweling [0040]).
Claim 11: By combination Kida has taught wherein the troweling provides for the mixing up the topmost layer of concrete and incorporating the resin system (see, for example, pg 2) and Palermo has taught wherein the troweling is done by a mechanically operated machine with a horizontally rotating plate or blades sweeping over the surface of the setting concrete (See, for example, [0035-0040]).  

Claim 12. Kida further teaches wherein the water-based curable resin system is free from hydraulic inorganic binders (see for example, pg2-3, wherein no such binder is recited among the resin components).
Claim 14: refer to the rejection of claim 1 above.  Kida further teaches that following the formation of a treated concrete structure  via treatment with the resin system application and curing of a coating composition (finishing painting with an epoxy resin paint) occurs (See, for example, pg 1, and 3-4).
Claim 18: Kida further teaches wherein the step of application of the water based curable resin system onto the wet cast concrete layer occur during the step of mechanical incorporation of the applied water-based curable resin system into the concrete layer (see, for example, pg 2 wherein the resin is taught to be sprayed and pressed in with a metallic trowel).  Additionally \ alternatively for sake of argument It would have been obvious to have optimized the timing / sequence of application and mechanical incorporation to overlap since the selection of any order of performing processing steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 19: Palermo further teaches wherein both plate troweling and blade troweling are used for mechanical incorporation (See, for example, [0035-0040] wherein initial cycles with plates to aid incorporation are followed by blade cycles to aid in surface smoothness).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Ilzuka and Palermo as applied to claim 1 above, and further in view of Tokumoto et al (US 4,746,552; hereafter Tokumoto).
Claim 5: Kida in view of Ilzuka and Palermo teach the method of claim 1 above, Kida further teaches wherein the amount of resin applied influences various protective properties such as anticorrosion, lining, waterproofness, dustproofness, etc  (See, for example, pg 3).  But Kida is silent as to a particular dry weight basis of resin applied, so it does not explicitly teach a concentration within the claimed range.  Tokumoto teaches a method of applying resin to concrete surfaces (See, for example, abstract).  Tokumoto similarly teaches wherein the amount of resin applied influences the resulting properties (such as adhesiveness and reaction rate), and recommends from 20-100 g/m2 by dry basis of resin (see, for example, col 7 lines 48-68).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying 20-100 g/m2 by dry basis of resin as it would predictably ensure sufficient adhesiveness and reaction rate and  / or since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Applicant argues that Kida is “completely silent with respect to any specific time period for application of the water-based resin system  and mechanical incorporation…”.  The examiner disagrees and notes that Kida has explicitly stated that the resin integration can proceed “while the concrete is not hardened, or shortly or only a few days after the concrete has begun to harden” (pg 3).  By such explicit teaching the examiner maintains that the timing of such a procedure would be recognized as optimizable to one of ordinary skill in the art to achieve the desired treatment.  Applicant further argues that the claimed time period is critical, the examiner notes that citations relied upon by applicant explicitly state: “incorporation…into the not fully hardened concrete”  and “compared to normal priming of a fully cured and shot blasted concrete surface…” do not appear to demonstrate any criticality with respect to a precise time period over the setting cycle of the concrete, but rather appear to just demonstrate an improvement when compared to conventional resin treatment onto already cured and fully hardened surfaces.  The examiner notes that Kida similarly explicitly intends to overcome the problems of normal priming of fully cured concrete surfaces (such as grinding and long wait times) (see, for example, pg 2), and similarly arrives at the same conclusion as applicant by incorporating the resin prior to fully hardening / curing.   Therefore Applicant’s arguments and evidence do not adequately identify the criticality of a particular time period within the claimed period as compared with time periods directly outside of such a period; to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The examiner additionally notes that one or ordinary skill in the art would readily appreciate that walking on / with or positioning direct contacting machinery onto cement prior to it being walkable would readily result in damage to the concrete surface as it would not be able to adequately support the applied weight.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712